                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 05, 2019
                           UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

RACHEL WILLARD                             §
                                           §
              Plaintiff.                   §
                                           §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:18–CV–00233
                                           §
FRIENDSWOOD ISD                            §
                                           §
              Defendant.                   §

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       Pending before the Court are Defendant’s Objections to Magistrate Judge’s

Memorandum and Recommendation (“Objections”).              Dkt. 27.   On May 3, 2019,

Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(6) (Dkt. 12) was referred to

Magistrate Judge Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). See Dkt. 23.

On June 11, 2019, Judge Edison filed a Memorandum and Recommendation (Dkt. 26)

recommending that Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(6) (Dkt. 12)

be GRANTED in part and DENIED in part.

       On June 13, 2019, Defendant filed its Objections. In accordance with 28 U.S.C. §

636(b)(1)(C), this Court is required to “make a de novo determination of those portions

of the [magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the Court may

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).
      The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s

Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

      (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 26) be
            APPROVED AND ADOPTED in its entirety as the holding of the Court;
            and

      (2)   Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(6) (Dkt. 12) be
            GRANTED in part and DENIED in part.                    More specifically,
            (1) Willard’s retaliation claim against Friendswood ISD be dismissed; and
            (2) Willard’s discrimination claim against Friendswood ISD remain.


      It is so ORDERED.

      SIGNED at Galveston, Texas, this 5th day of July, 2019.


                                          ___________________________________
                                          George C. Hanks Jr.
                                          United States District Judge




                                          2
